UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00144-FDW-1)


Submitted:   September 25, 2014           Decided:   October 16, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Acting Executive Director, Ann L. Hester,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carl       Harris    entered        a       conditional      guilty       plea       to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012), and was sentenced under the Armed

Career    Criminal        Act     (“ACCA”)          to    180    months’        imprisonment.

Harris’ plea preserved his right to appeal the district court’s

order denying his motion to suppress.                         On appeal, Harris argues

that   the    district       court       erred       in:      applying     the       reasonable

suspicion     standard      set        forth    in       Terry   v.     Ohio,    392       U.S.    1

(1968);      concluding         that     reasonable           suspicion     supported          the

officers’     Terry      frisk;        and     categorizing       Harris        as    an    armed

career criminal.

             Harris first argues that because the City of Charlotte

Municipal Code classifies discharging a firearm as a misdemeanor

rather    than      a    felony,        the     officers         were     prohibited          from

conducting     a    Terry        frisk,       even       if   supported     by       reasonable

suspicion.      Harris, however, has waived this argument by failing

to raise it as a distinct ground in support of his motion to

suppress in the district court.                      See Fed. R. Crim. P. 12(b)(3),

(e); United States v. Ricco, 52 F.3d 58, 62 (4th Cir. 1995)

(concluding that “[a]ny failure to file a pre-trial motion to

suppress constitutes waiver of the defense or objection unless

the defendant can demonstrate just cause for the failure.”); see

also United States v. Horton, 756 F.3d 569, 574 (8th Cir. 2014)

                                                2
(holding arguments not raised in motion to suppress are waived

on appeal), petition for cert. filed, __ U.S.L.W. __ (U.S. June

3, 2014) (No. 13-10476); United States v. Lockett, 406 F.3d 207,

212 (3d Cir. 2005) (“[I]n the context of a motion to suppress, a

defendant must have advanced substantially the same theories of

suppression in the district court as he or she seeks to rely

upon in this [c]ourt.”).               Harris alleges no good cause for his

failure to raise this issue below, and we therefore decline to

consider it on appeal.

              Harris next asserts that the district court erred in

concluding      that    reasonable       suspicion         supported    the    officers’

Terry frisk.           “[A]n    officer      may,   consistent      with      the   Fourth

Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

is    afoot.”     Illinois       v.    Wardlow,      528    U.S.   119,    123      (2000).

“Moreover, if the officer has a reasonable fear for his own and

others’      safety     based    on    an    articulable       suspicion       that    the

suspect may be armed and presently dangerous, the officer may

conduct a protective search of, i.e., frisk, the outer layers of

the suspect’s clothing for weapons.”                   United States v. Holmes,

376   F.3d    270,     275   (4th     Cir.   2004)    (internal        quotation      marks

omitted).

              The officer must have “at least a minimal level of

objective justification for making the stop” and “must be able

                                             3
to     articulate      more     than     an       inchoate      and    unparticularized

suspicion or hunch of criminal activity.”                        Wardlow, 528 U.S. at

123-24 (internal quotation marks and citations omitted).                                Courts

assess the legality of a Terry stop under the totality of the

circumstances,         giving    “due    weight       to    common     sense      judgments

reached by officers in light of their experience and training.”

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004)

(citation    omitted).           Applying         these    principles,       we     conclude

that, under the totality of the circumstances, the officers had

a reasonable suspicion to stop Harris and frisk him for weapons.

            Finally, Harris asserts that his sentence under the

ACCA violates the Fifth and Sixth Amendments because his prior

convictions were not alleged in the indictment, proven to the

jury    beyond   a     reasonable       doubt,      or    admitted     as    part       of   his

guilty plea.         As Harris acknowledges, this issue is foreclosed

by   Almendarez-Torres          v.    United      States,       523   U.S.   224,       228-35

(1998).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with     oral       argument      because      the   facts       and    legal

contentions      are    adequately       presented         in   the   materials         before

this court and argument would not aid the decisional process.


                                                                                    AFFIRMED




                                              4